
	
		II
		110th CONGRESS
		2d Session
		S. 3020
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the postmarket surveillance of devices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food and Drug Administration
			 Accountability and Transparency Act.
		2.Postmarket
			 surveillance of devices
			(a)Availability of
			 postmarket surveillance plansSection 522 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 360l) is amended by adding at the end the
			 following:
				
					(c)Availability of
				plans
						(1)In
				generalSubject to paragraph (2), the Secretary shall publish in
				the Federal Register, and make available to interested persons upon request, a
				plan (and any amendments to such plan) submitted to the Secretary under
				subsection (b).
						(2)LimitationThe
				Secretary shall not disclose information under paragraph (1) that is exempted
				from disclosure under section 552 of title 5, United States Code (popularly
				known as the Freedom of Information
				Act).
						.
			(b)Increased civil
			 penalties for failure To comply with postmarket surveillance plan
				(1)In
			 generalSection 303(f) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 333(f)) is amended—
					(A)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively;
			 and
					(B)by inserting
			 after paragraph (4) the following:
						
							(5)(A)Any manufacturer that
				fails to comply with a requirement of section 522, including a requirement of a
				required surveillance plan under such section, shall be subject to a civil
				monetary penalty of—
									(i)not more than $250,000 per violation,
				and not to exceed $1,000,000 for all such violations adjudicated in a single
				proceeding; or
									(ii)in the case of a violation that
				continues after the Secretary provides written notice to the manufacturer, the
				manufacturer shall be subject to a civil monetary penalty of $250,000 for the
				first 30-day period (or any portion thereof) that the manufacturer continues to
				be in violation, and such amount shall double for every 30-day period
				thereafter that the violation continues, not to exceed $1,000,000 for any
				30-day period, and not to exceed $10,000,000 for all such violations
				adjudicated in a single proceeding.
									(B)In determining the amount of a civil
				penalty under subparagraph (A)(ii), the Secretary shall take into consideration
				whether the manufacturer is making efforts toward correcting the violation of
				the requirement for which the manufacturer is subject to such civil
				penalty.
								.
					(2)Conforming
			 amendmentsSection 303(f) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 333(f)) is amended—
					(A)in paragraph (6),
			 as so redesignated, by striking , or (4) each place it appears
			 and inserting (4), or (5);
					(B)in paragraph (7),
			 as so redesignated, by striking (5)(A) and inserting
			 (6)(A); and
					(C)in paragraph (8),
			 as so redesignated, by striking paragraph (6) each place it
			 appears and inserting paragraph (7).
					3.NotificationsSection 518(a)(1) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360h(a)(1)) is amended by inserting or that
			 a violation of section 522 by the manufacturer of a device presents an
			 unreasonable risk of substantial harm to the public health after
			 public health.
		4.Effective date;
			 applicabilityThe amendments
			 made by this Act—
			(1)shall take effect
			 180 days after the date of enactment of this Act; and
			(2)shall apply to a
			 class II or class III device approved or cleared by the Secretary of Health and
			 Human Services under chapter V of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 351 et seq.) before, on, or after the date of enactment of this
			 Act.
			
